Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 3, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  146033(40)                                                                                               Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices
  _________________________________________
  In re FORFEITURE OF BAIL BOND.
  _________________________________________
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                   SC: 146033
  v                                                                COA: 305004
                                                                   Wayne CC: 07-020056-FC
  COREY DESHAWN GASTON,
           Defendant,
  and
  YOU WALK BAIL BOND AGENCY,
             Surety-Appellant.
  __________________________________


        On order of the Chief Justice, the motion by appellant for extension to April 30,
  2013 of the time for filing its brief on appeal is considered and it is granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 3, 2013                         _________________________________________
                                                                              Clerk